Citation Nr: 0508054	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-17 974	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from March 1967 to February 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine, which denied service connection for PTSD.


FINDINGS OF FACT

1.  The veteran served in combat in the Vietnam Conflict.

2.  The evidence of record establishes that the veteran does 
not currently meet the diagnostic criteria for PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the January 2002 rating decisions from which the current 
appeal originates.  The veteran was provided with a statement 
of the case in May 2003, and a supplemental statement of the 
case in March 2004, which notified him of the issue 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.

The veteran's claim for service connection for PTSD was 
received in March 2001.  In a July 2001 letter, the RO 
provided the veteran with notice of the requirements of VCAA, 
and adequate notice regarding what information and evidence 
is needed to substantiate his claim for service connection 
for PTSD, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to submit any 
evidence in his possession that pertains to the claim.  In 
this respect, the Board notes that the letter informed the 
veteran that he should notify VA if he did not have any 
additional evidence he wanted considered.  Thus, the 
discussion contained in this letter furnished the veteran 
notice of the evidence he still needed to send to VA, the 
evidence that VA would assist in obtaining, and in effect 
requested that the veteran provide VA with or identify any 
additional evidence that he possessed or knew of that could 
help to substantiate his claim.  The content of this notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
personnel and medical records, as well as VA examination 
reports and VA treatment records.  The veteran has not 
alleged that there are any outstanding relevant records.  The 
Board consequently finds that VA's duty to assist the veteran 
in obtaining records in connection with the instant appeal 
has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

The veteran's DD 214 shows that he was awarded the Purple 
Heart Medal.  He is currently service-connected for residuals 
of a gunshot wound to the left wrist.  His service medical 
records show no relevant complaints, findings, treatment or 
diagnoses.  At the time of his December 1968 separation 
examination, the veteran denied frequent trouble sleeping, 
depression or excessive worry, frequent or terrifying 
nightmares or any sort of nervous trouble.  He denied any 
other psychiatric symptoms at that time.  The separation 
examination report shows that a psychiatric evaluation was 
normal.

VA treatment records, dating from June 2001 to November 2002, 
show the veteran first sought treatment for symptoms of 
insomnia and preoccupation with his Vietnam experiences.  In 
November 2002, he was evaluated by a VA physician.  The 
examiner noted that the veteran was a combat veteran during 
the Tet Offensive in Vietnam and was shot in the left wrist.  
He reported that his company was almost "wiped out."  He 
reported being depressed a couple of times a month, 
experiencing nightmares 4-5 times a month.  During the 
examination he appeared anxious with slightly increased 
psychomotor activity.  The diagnosis was delayed PTSD.  

A November 2002 VA psychiatric examination report, shows that 
the veteran's claims file, medical file and DD-214 were 
reviewed prior to interview.  The examiner noted that the 
veteran experienced traumatic events in Vietnam.  However, 
the examiner found that the veteran did not meet the full 
criteria necessary for a diagnosis of PTSD.  The examiner 
opined that the veteran had minimal symptoms.

In a December 2002 follow-up psychiatric treatment record, 
the veteran's treating psychiatrist notes that the veteran's 
claim for PTSD had been denied.  The physician notes that the 
decision was erroneous as there was no doubt that the veteran 
had PTSD.  The physician went on to state that, in his view, 
"if a combat veteran....has nightmares and interrupted sleep 
due to combat, he should be service connected for PTSD."  
The impression was PTSD.

Thereafter, the veteran was afforded a VA psychological 
examination in January 2003.  The report of the examination 
was based on a 1-1/2 hour clinical interview, as well as a 
review of his medical records and claims file, and 
administration of various psychological tests.  The examiner 
found that while the veteran had PTSD symptoms, he did not 
qualify for a full diagnosis at that time.  He did meet the 
criteria for an Axis I diagnosis of adjustment disorder with 
mixed anxiety and depressed mood.  The examiner specifically 
referred to the treating VA physician's December 2002 
statement and indicated that the statement did not conform to 
the criteria required of the diagnostic manual or other more 
formal assessments.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (as amended by 64 Fed. Reg. 32,807-32,808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
In this case, the Board finds that the November 2002 and 
January 2003 VA psychiatric and psychological examination 
reports are more probative on the question of proper 
psychiatric diagnosis than the veteran's treating physician's 
assessments.  In this regard, the Board finds that the 
medical opinions against a PTSD diagnosis are most persuasive 
as they included a detailed analysis of all of the evidence 
of record, including the treating physician's favorable 
opinion, and offer a rational basis for their conclusions.  
The VA examination reports were completed with consideration 
of the veteran's combat history and his past and present 
social and psychiatric status in all the assessments.  Both 
VA examiners specifically noted that the veteran's claims 
file and medical records had been reviewed.  Both examiners 
specifically found that the veteran had PTSD symptoms, but 
did not meet the full criteria to support a formal diagnosis 
of PTSD.  On the other hand, a review of the treating 
physician's evaluations reveals discussion of the veteran's 
condition without detailed consideration of DSM-IV criteria.  
According to 38 C.F.R. § 4.125(a) a diagnosis of PTSD 
rendered without reference to the standards outlined in the 
DSM-IV shall be returned to an examiner in order to 
substantiate the diagnosis.  When the VA examiners conducted 
the formal psychiatric and psychological examination (to 
include testing) in November 2002 and January 2003, they were 
unable to substantiate the previous diagnoses of PTSD and, in 
essence, concluded that such did not conform to the criteria 
required of the diagnostic manual or other more formal 
assessments.  As such, the Board is free to favor one medical 
opinion over another when the reasons for doing so are 
adequately explained.  See Evans v. West, 12 Vet. App. 22, 26 
(1998); Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 
F.3d 845 (Fed. Cir. 1999) (unpublished decision), cert. 
denied 120 S.Ct.1251 (2000) (it is not error for the Board to 
value one medical opinion over another, so long as a 
rationale basis for doing so is given).

Discounting the unreliable medical evidence found in the 
treating physician's diagnosis of PTSD, then, leaves only the 
veteran's unsubstantiated lay testimony that he suffers from 
PTSD.  As a layman without proper medical training and 
expertise, the veteran is not competent to provide probative 
medical evidence on a matter such as the diagnosis or 
etiology of a claimed medical condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  The Board cannot 
assign any weight to the veteran's lay assertion of PTSD.  
Therefore, the Board determines that the preponderance of the 
evidence is against service connection for PTSD.  38 U.S.C.A. 
§ 5107(b).  The appeal is denied.





ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


